DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action is in response to the communication filed on 11/12/2021.

Reasons for Allowance
The following is an examiner's statement of reasons for allowance:
Claims 1-10 are allowed. 
By interpreting the claims in light of the Specification (par. [0104], [0109]), the Examiner finds the claimed invention to be patentably distinct from the prior art of records. Specifically, the prior art of records, individually or in combination, fail to explicitly teach, suggest or render obvious the claimed invention as recited in each independent claim 1, 9, or 10, reciting providing session random numbers from a server to a NFC device, wherein a session random number is used to read NFC tag information and then deleted from the NFC device; the NFC tag information, and MAC of the tag are used by the server to authenticate a user of the device, device ID and a level of the user upon which an application is activated based on the authentication.
In addition to prior arts cited in the previous office action, related art Burmester et al. (US 2014/0019759) discloses a first circuitry is configured to retain a session random number as authentication information (Burmester, fig. 2). Related art Brown et al. (US 2007/0266258) discloses erasing authentication information after using the authentication information ([0020]). 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is included in form PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Hieu Hoang whose telephone number is 571-270-1253.  The examiner can normally be reached on Mon-Thu, 8a.m.-5p.m., EST Mon-Fri 9 AM -5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HIEU T HOANG/Primary Examiner, Art Unit 2452